Citation Nr: 1014874	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-03 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
December 1974.  He died in August 1999.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
Veteran's cause of death.  In December 2005, the appellant 
appeared and testified before the undersigned Veterans Law 
Judge, seated at the RO.  A transcript of that hearing is 
associated with the claims folder.  

In an April 2006 decision, the Board denied the appellant's 
claim; however, she subsequent appealed this determination to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
issued a September 2007 order vacating the Board's decision 
and remanding the claim for further consideration pursuant to 
the terms of a Joint Motion for Remand.  In December 2007, 
the Board remanded this issue back to the agency of original 
jurisdiction for further development.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, the appellant's service connection claim for 
the cause of the Veteran's death again requires remand by the 
Board.  Within its prior December 2007 remand order, the 
Board ordered the agency of original jurisdiction to secure a 
radiation dosage estimate by VA's Under Secretary for Health 
"if necessary", depending on the response received from the 
Defense Threat Reduction Agency (DTRA).  Because the Board 
did not spell out the criteria to warrant a dose estimate 
request from the Under Secretary, the agency of original 
jurisdiction did not obtain one in the present case.  Based 
on its review of the record, the Board finds such a dose 
estimate is in fact warranted.  See also Stegall v. West, 11 
Vet. App. 268 (1998) (remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).  

By regulation, the Under Secretary for Health is responsible 
for preparing dose estimates for claims involving 
occupational and "other" exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2009).  In light of the 
reported inaccuracies of film badge readings, as previously 
noted by the Board based on material submitted by the 
appellant, the Board finds that the Under Secretary for 
Health should review the pertinent documents and provide a 
dose estimate for the Veteran's ionizing radiation exposure 
in his capacities as a nuclear weapons inspector, his 
presence aboard the USS INDEPENDENCE (CVA-62) and the USS 
INTREPID, and his presence while stationed at both the U.S. 
Naval Facility (USNAU) in Clarksville, Tennessee and the 
Sandia Base in Nevada.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's service medical 
and personnel records, his DD Form 1141, a 
copy of the DTRA's findings, any other 
documents deemed appropriate and a 
summarization of the appellant's 
allegations to the Under Secretary for 
Health for preparation of a dose estimate 
of the Veteran's total exposure to 
ionizing radiation in service, if any.  
The Under Secretary for Health should 
provide a dose estimate for the Veteran's 
entire period of service involving nuclear 
weapons training and monitoring, to 
include his ionizing radiation exposure 
while aboard the USS INDEPENDENCE (CVA-62) 
and the USS INTREPID, and during his 
presence at both the U.S. Naval Facility 
(USNAU) in Clarksville, Tennessee and the 
Sandia Base in Nevada.  The Under 
Secretary for Health should account for 
the limitations of the film badge readings 
in detecting total dosage of ionizing 
radiation exposure.  

2.  Thereafter, determine whether the 
claim requires any further review by the 
Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(b) and (c).  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
pending claim in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


